Evans, P. J.
1. The petition alleged that the plaintiff, a female, was a passenger on one of the cars of the defendant, a street-railroad company. The car on which she was riding was an open one, with a running-board alongside it, provided for passengers to step on in boarding and alighting. Each side of the car was provided with storm curtains, which were lowered to protect passengers from a heavy rain, which was then falling. When the conductor accepted her fare she notified him of the street-crossing where she desired to alight. Due to a high rate of speed at which the car was operated, it was not stopped at the usual stopping-place, but ran several feet beyond. The conductor made no effort to assist plaintiff from the car, but watched her as she came from under the lowered curtain. Just as plaintiff stepped on the running-board and started to raise her umbrella to protect herself from a downpour of rain, and before she could safely alight, and while she was in full view of him, the conductor signaled the car forward, and the sudden plunge of the car threw the plaintiff from the running board onto the street, inflicting severe injuries upon her person. The petition set forth a cause of action, and the general and special demurrers were properly overruled.
2. After outlining the contentions of the plaintiff the court instructed the jury that “the plaintiff having alleged certain acts of negligence upon the part of the defendant, she must recover oh those acts of negligence, and none other.” This instruction, considered in connection with its context, is not open to the criticism that it amounted to an expression of opinion that the plaintiff was entitled to recover on. the allegations of her petition, without proof of them.
3. The charges criticised as being without evidence to authorize them are not open to that criticism.
4. The evidence supports the verdict, and no error is made to appear.

Judgment affirmed.


All the Justices concur.